DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The use of the terms “Tyvek®” and “DuPontTM”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7, 9, 13-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (US2021/0161437).
Regarding claim 1, Thomas discloses a physiological characteristic sensor system (Fig. 1, Paragraph [0142], “analyte monitoring system #100”), comprising: a physiological characteristic sensor (sensor #110) that includes a housing having a first housing portion coupled to a second housing portion (“Housing #208 sealed at one end with an applicator cap #210”), with an antenna coupled to the first housing portion (Paragraph [0146], “the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna”, Figs 2B and 2E, sensor #110 (and the antenna coupled to it) is placed on applicator cap #210); and a sensor inserter configured to be coupled to the physiological characteristic sensor (sensor applicator #6302), the sensor inserter including a sensor retainer (sensor retainer #6406) that is configured to couple to the second housing portion in a second state (Fig. 65B, sensor retainer #6406 is coupled to housing #6304) and configured to be uncoupled from the physiological characteristic sensor in a first state (Paragraph [0665], “sensor control device #6202 also includes a sensor module #6210. Sensor module #6210 may include sensor #6216” & Paragraph [0692], “sensor control device #6302 may be released from the sensor retainer #6406).  

Regarding claim 2, Thomas discloses the physiological characteristic sensor system of Claim 1, wherein the sensor retainer includes a plurality of retainer arms spaced apart about a perimeter of the sensor retainer, and each retainer arm of the plurality of retainer arms is movable between the first state and the second state (Paragraph [0721], “the sensor retainer #7100 includes arms 7106 that help grasp and retain the sensor control device at the matable first and second retention features 7108, 7110. The arms 7106 are flexible and capable of deflecting away from the second retention feature 7110 when the sensor control device #6202 is pulled from the sensor applicator” & Paragraph [1003] “The particular embodiments disclosed above are illustrative only, as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein. Furthermore, no limitations are intended to the details of construction or design herein shown, other than as described in the claims below. It is therefore evident that the particular illustrative embodiments disclosed above may be altered, combined, or modified and all such variations are considered within the scope of the present disclosure.”).  

Regarding claim 3, Thomas discloses the physiological characteristic sensor system of Claim 2, wherein in the first state, a gap is defined between a terminal end of each of the arms and a surface of the sensor retainer (Fig. 71B, shows gaps between the terminal end of arms #7106 and the surface of sensor retainer #7100 & Paragraph [1003] “The particular embodiments disclosed above are illustrative only, as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein. Furthermore, no limitations are intended to the details of construction or design herein shown, other than as described in the claims below. It is therefore evident that the particular illustrative embodiments disclosed above may be .  

Regarding claim 4, Thomas discloses the physiological characteristic sensor system of Claim 1, wherein the sensor inserter comprises a plunger movable relative to a frame (Paragraph [0749] and Fig. 78, plunger #7816 is configured to advance distally to push the sensor #6216 and the sharp #6222 out of the sterile chamber #7812 relative to the frame of sensor applicator #7800) and a sensor carrier coupled to the frame (sensor applicator #8312 includes a sensor carrier #8364), and the sensor retainer is coupled to the sensor carrier. (Paragraph [0097], “the sensor control device held in a sensor carrier” & Paragraph [0691], “The first and second retention features #6602, #6604 may comprise any type of removable coupling or engagement that temporarily couples the sensor control device #6202 to the sensor retainer #6406.” Thus, prior art teaches that the sensor carrier is coupled to the sensor retainer. & Paragraph [1003] “The particular embodiments disclosed above are illustrative only, as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein. Furthermore, no limitations are intended to the details of construction or design herein shown, other than as described in the claims below. It is therefore evident that the particular illustrative embodiments disclosed above may be altered, combined, or modified and all such variations are considered within the scope of the present disclosure.”)

 the physiological characteristic sensor system of Claim 4, wherein the frame has at least one rib that maintains the sensor retainer in the second state (Paragraph [0676], “the sensor retainer 6406 may further include a plurality of upward extending fingers #6414 configured to extend partially into the needle shroud #6408 to help retain the sharp hub #6224 until the needle shroud #6408 moves to the retracted position”).  

Regarding claim 6, Thomas discloses the physiological characteristic sensor system of Claim 4, wherein the sensor inserter comprises a cap (Paragraph [0751], “The sterile chamber #7812 comprises a cap”), and the cap is threadably coupled to the plunger (Paragraph [0751], “The sterile chamber #7812 comprises a cap, the plunger #7816 may also be operable to discharge or push the cap out of the sensor applicator #7800”) and the frame (Frame of sensor applicator #7800, Fig. 78) such that the cap forms an interference fit with an end of the plunger (Paragraph [0744], “A sterile chamber #7812 to protect the sensor #6216 and the sharp #6222 from external contamination”).  

Regarding claim 7, Thomas discloses the physiological characteristic sensor system of Claim 6, wherein the cap further comprises a tamper evident band (Paragraph [0724], “the applicator cap #7306 may be threaded to the housing #7304 and include a tamper ring #7308”) having a plurality of bridges that couple the cap to the tamper evident band and are configured to break upon removal of the cap from the plunger (Paragraph [0724], “Upon rotating the applicator cap #7306 relative to the housing #7304, the tamper ring #7308 may .  

Regarding claim 9, Thomas discloses 	the physiological characteristic sensor system of Claim 4, wherein the sensor carrier includes a retaining flange (flange #11030) having a surface that is continuous about a perimeter of the retaining flange to couple an adhesive patch associated with the physiological characteristic sensor to an anatomy (Paragraph [0143], “the sensor control device #104 is maintained in position on the skin with an adhesive patch #108 coupled to the bottom of the sensor control device #104).  

Regarding claim 13, Thomas discloses the physiological characteristic sensor system of Claim 1, wherein the physiological characteristic sensor includes a glucose sensor (Paragraph [0142], “A variety of analytes can be detected and quantified using the system #100 including…glucose”), a sealing member coupled between a distal end of the glucose sensor and the first housing portion, and a second sealing member coupled between the distal end of the glucose sensor and the second housing portion (Paragraph [0272], top seal #1432a and bottom seal #1432b create a sealed region #1430 that contains the sensor #1316).  

Regarding claim 14, Thomas discloses the physiological characteristic sensor system of Claim 13, wherein the first housing portion includes a first angled surface that compresses the sealing member to form aAttorney Docket No.: 009.5265 (A0002926) seal and the second housing portion includes a second angled surface that compresses the second sealing member to form a second seal (Paragraph [0156] “Fig. 2B depicts the sensor applicator #102 and the user preparing the sensor applicator #102 for final assembly. The sensor applicator #102 includes a housing #208 sealed at one end with an applicator cap #210”, The angled surfaces on the left and right of housing #208 seals with the applicator cap #210 & Paragraph [1003] “The particular embodiments disclosed above are illustrative only, as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the .  

Regarding claim 15, Thomas discloses a physiological characteristic sensor system (Fig. 1, Paragraph [0142], “analyte monitoring system #100”), comprising: a physiological characteristic sensor (sensor #110) that includes a housing (Housing #208); and a sensor inserter configured to be coupled to the physiological characteristic sensor (sensor applicator #7800), the sensor inserter including a frame(Fig. 78, frame of sensor applicator #7800), a sensor carrier (sensor carrier #8364) and a sensor retainer (sensor retainer #6406), the sensor retainer coupled to the sensor carrier (Paragraph [0097], “the sensor control device held in a sensor carrier” & Paragraph [0691], “The first and second retention features #6602, #6604 may comprise any type of removable coupling or engagement that temporarily couples the sensor control device #6202 to the sensor retainer #6406.” Thus, prior art teaches that the sensor carrier is coupled to the sensor retainer) and the sensor carrier coupled to the frame (sensor applicator #8312 includes a sensor carrier #8364), the frame having at least one rib (Paragraph [0676], “the sensor retainer 6406 may further include a plurality of upward extending fingers #6414 configured to extend partially into the needle shroud #6408 to help retain the sharp hub #6224 until the needle shroud #6408 moves to the retracted position”), the sensor retainer has at least one retainer arm that is configured to couple to the physiological characteristic sensor in a second state (Fig. 65B, sensor retainer #6406 is coupled to housing #6304 &  and configured to be uncoupled from the physiological characteristic sensor in a first state (Paragraph [0665], “sensor control device #6202 also includes a sensor module #6210. Sensor module #6210 may include sensor #6216” & Paragraph [0692], “sensor control device #6302 may be released from the sensor retainer #6406), and the at least one rib maintains the at least one retainer arm in the second state (Paragraph [0721], “the sensor retainer #7100 includes arms 7106 that help grasp and retain the sensor control device at the matable first and second retention features 7108, 7110. The arms 7106 are flexible and capable of deflecting away from the second retention feature 7110 when the sensor control device #6202 is pulled from the sensor applicator” & Paragraph [1003] “The particular embodiments disclosed above are illustrative only, as the teachings of the present disclosure may be modified and practiced in different but equivalent manners apparent to those skilled in the art having the benefit of the teachings herein. Furthermore, no limitations are intended to the details of construction or design herein shown, other than as described in the claims below. It is therefore evident that the particular illustrative embodiments disclosed above may be altered, combined, or modified and all such variations are considered within the scope of the present disclosure.).

Regarding claim 16, Thomas discloses the physiological characteristic sensor system of Claim 15, wherein the at least one retainer arm comprises a plurality of retainer arms spaced apart about a perimeter of the sensor retainer, and each retainer arm of the plurality of retainer arms is movable between the first state and the second state (Paragraph [0721], “the .

Regarding claim 17, Thomas discloses the physiological characteristic sensor system of Claim 15, wherein the sensor inserter comprises a plunger movable relative to the frame and a cap (Paragraph [0749] and Fig. 78, plunger #7816 is configured to advance distally to push the sensor #6216 and the sharp #6222 out of the sterile chamber #7812 relative to the frame of sensor applicator #7800, applicator cap #7306), the cap is threadably coupled to the plunger and the frame such that the cap forms an interference fit with an end of the plunger (Figs. 73A-B and 78), and the cap further comprises a tamper evident band (Paragraph [0724], “the applicator cap #7306 may be threaded to the housing #7304 and include a tamper ring #7308”) having a plurality of bridges that couple the cap to the tamper evident band and are configured to break upon removal of the cap from the plunger (Paragraph [0724], “Upon rotating the applicator cap #7306 relative to the housing #7304, the tamper ring #7308 may shear and thereby free the applicator cap #7306 from the sensor application #7302 and Fig. 73A).  

Regarding claim 19, Thomas discloses a physiological characteristic sensor system (Fig. 1, Paragraph [0142], “analyte monitoring system #100”), comprising: a physiological characteristic sensor (sensor #110) that includes a housing having a first housing portion coupled to a second housing portion (“Housing #208 sealed at one end with an applicator cap #210”), with an antenna and a first contact coupled to the first housing portion (Paragraph [0146], “the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna”, Figs 2B and 2E, sensor #110 (and the antenna coupled to it) is placed on applicator cap #210) and a printed circuit board assembly and a battery coupled to the second housing portion (Paragraph [0146], “the sensor control device #104 may include a printed circuit board having a data processor mounted thereto, and the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”), the antenna and the battery in communication with the printed circuit board 29UTILITY PATENT APPLICATIONassembly (Paragraph [0146], “the sensor control device #104 may include a printed circuit board having a data processor mounted thereto, and the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”), and the first contact includes a pair of spring arms that are interconnected by a body, and the body is coupled to the first housing portion such that the pair of spring arms are movable relative to the body portion (Figs 4A-B and Paragraph [0170], The plug #402 may provide one or more deflectable arms #407 configured to snap into corresponding features provided on the bottom of the electronics housing #304); and a sensor inserter configured to be coupled to the physiological characteristic sensor (sensor applicator #102).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Halac (EP3397142; cited by applicant).
Regarding claims 8 and 18, Thomas discloses the physiological characteristic sensor system of Claim 6 and 17, respectively, wherein the cap further comprises a magnet that is axially magnetized to generate a magnetic field (Paragraph [0539], a first magnet #4302a may 
Thomas does not disclose the physiological characteristic sensor includes a magnet sensor responsive to the magnetic field.
However, Halac discloses the physiological characteristic sensor includes a magnet sensor responsive to the magnetic field (Paragraph [0557], “magnetometers”).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Halac by adding the physiological characteristic sensor includes a magnet sensor responsive to the magnetic field. The advantage of a magnet sensor is to measure the magnetic field that the sensor is placed in so the sensor can remain in a low power mode.

Claims 10-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Pros (US7990320).
Regarding claim 10,  Thomas discloses the physiological characteristic sensor system of Claim 1, wherein a printed circuit board assembly is coupled to the second housing portion, and the printed circuit board assembly to electrically couple the antenna to the printed circuit board assembly (Paragraph [0146], “the sensor control device #104 may include a printed circuit board having a data processor mounted thereto, and the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source” & Paragraph [1003] “The particular embodiments disclosed above are illustrative only, as the teachings of the present disclosure may be modified and practiced in .
Thomas does not disclose includes at least one spring contact. 
However, Pros discloses includes at least one spring contact (Background, Paragraph 3, “One way of contacting the antenna is by means of a spring contact”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas to incorporate the teachings of Pros by adding includes at least one spring contact. The advantage of the spring contact as explained by Pros is “The invention provides for a reduced stamping area overhead while allowing the spring contacts embodied by the strips to be placed close to the perimeter of the smallest possible rectangle that can house the main body. This can be helpful for mounting the antenna close to an edge of a printed circuit board while not extending beyond said edge”.

Regarding claim 11, the combination of Thomas and Pros discloses the physiological characteristic sensor system of Claim 10, wherein the first housing portion includes a first contact (Thomas, Fig. 3A-B), a second contact is coupled to the printed circuit board (Thomas, Paragraph [0177], “A printed circuit board #502 may be positioned within the electronics housing #304) and at least one battery is coupled to the second contact and the second housing portion (Thomas, Paragraph [0178], “A battery #510 may also be housed within the electronics housing #304 and configured to power the sensor control device #302”).  

Regarding claim 12, the combination of Thomas and Pros discloses the physiological characteristic sensor system of Claim 11, wherein the first contact includes a pair of spring arms that are interconnected by a body, and the body is coupled to the first housing portion such that the pair of spring arms are movable relative to the body portion (Thomas, Figs 4A-B and Paragraph [0170], The plug #402 may provide one or more deflectable arms #407 configured to snap into corresponding features provided on the bottom of the electronics housing #304).  

Regarding claim 20, Thomas discloses the physiological characteristic sensor system of Claim 19, wherein the antenna contacts the printed circuit board assembly to enable communication between the antenna and the printed circuit board assembly (Paragraph [0146], “the sensor control device #104 may include a printed circuit board having a data processor mounted thereto, and the sensor #110 may be operatively coupled to the data processor which, in turn, may be coupled with an antenna and a power source”).
Thomas does not disclose includes at least one spring contact.
However, Pros discloses includes at least one spring contact (Background, Paragraph 3, “One way of contacting the antenna is by means of a spring contact”).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	US 2017/0290533; cited by applicant, discloses an insertion device with a plunger, a sensor assembly (measures glucose) and needle carrier that retracts when user releases the plunger. It also discloses a housing and substrate portion coupled to a PCB and battery. 
	WO 2011/119896; cited by applicant, discloses an apparatus for insertion of a medical device in the skin of a subject, a two piece on body housing, inserter #2400 comprises plunger #2405, spring #2406, housing #2402, sharp #2404, adhesive patch #218, and cap #2412. Plunger also has a spring retention member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARISSA CUEVAS whose telephone number is (571)272-6605. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/CC/
Examiner, Art Unit 3791
/David J. McCrosky/Primary Examiner, Art Unit 3791